Exhibit 10.2

 

EXECUTION VERSION

 

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of November 11, 2020, by and
between MOLECULIN BIOTECH, INC., a Delaware corporation, (the “Company”),
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Twenty-Two Million Dollars ($22,000,000) of the Company's common stock,
$0.001 par value per share (the "Common Stock"). The shares of Common Stock to
be purchased hereunder (including, without limitation, the Initial Purchase
Shares (as defined herein)) are referred to herein as the "Purchase Shares."

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.         CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)     “Accelerated Purchase Date” means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, the Business Day immediately
following the applicable Regular Purchase Date with respect to the corresponding
Regular Purchase referred to in clause (i) of the second sentence of Section
2(b) hereof.

 

(b)     “Accelerated Purchase Minimum Price Threshold” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, the minimum per share
price threshold set forth by the Company (if any) in the applicable Accelerated
Purchase Notice.

 

(c)     “Accelerated Purchase Notice” means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to purchase the number
of Purchase Shares specified by the Company therein as the Accelerated Purchase
Share Amount to be purchased by the Investor (such specified Accelerated
Purchase Share Amount subject to adjustment in accordance with Section 2(b)
hereof as necessary to give effect to the Purchase Share amount limitations
applicable to such Accelerated Purchase Share Amount as set forth in this
Agreement) at the applicable Accelerated Purchase Price on the applicable
Accelerated Purchase Date for such Accelerated Purchase.

 

(d)     “Accelerated Purchase Price” means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, ninety-seven percent (97%) of the
lower of (i) the VWAP for the period beginning at 9:30:01 a.m., Eastern time, on
the applicable Accelerated Purchase Date, or such other time publicly announced
by the Principal Market as the official open (or commencement) of trading on the
Principal Market on such applicable Accelerated Purchase Date (the “Accelerated
Purchase Commencement Time”), and ending at the earliest of (A) 4:00:00 p.m.,
Eastern time, on such applicable Accelerated Purchase Date, or such other time
publicly announced by the Principal Market as the official close of trading on
the Principal Market on such applicable Accelerated Purchase Date, (B) such
time, from and after the Accelerated Purchase Commencement Time for such
Accelerated Purchase, that the total number (or volume) of shares of Common
Stock traded on the Principal Market has exceeded the applicable Accelerated
Purchase Share Volume Maximum, and (C) such time, from and after the Accelerated
Purchase Commencement Time for such Accelerated Purchase, that the Sale Price
has fallen below the applicable Accelerated Purchase Minimum Price Threshold (if
any) (such earliest of (i)(A), (i)(B) and (i)(C) above, the “Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such applicable Accelerated Purchase Date (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).

 

 

--------------------------------------------------------------------------------

 
 

(e)     “Accelerated Purchase Share Amount” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor in an
applicable Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 300% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to in
clause (i)(A) of the second sentence of Section 2(b) hereof (such corresponding
Regular Purchase being subject to the applicable Regular Purchase Share Limit)
and (ii) an amount equal to (A) the Accelerated Purchase Share Percentage
multiplied by (B) the total number (or volume) of shares of Common Stock traded
on the Principal Market during the period on the applicable Accelerated Purchase
Date beginning at the Accelerated Purchase Commencement Time for such
Accelerated Purchase and ending at the Accelerated Purchase Termination Time for
such Accelerated Purchase; provided, however, that that the parties may mutually
agree to increase the Accelerated Purchase Share Amount applicable to any
Accelerated Purchase.

 

(f)     “Accelerated Purchase Share Percentage” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, thirty percent (30%).

 

(g)     “Accelerated Purchase Share Volume Maximum” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, a number of shares of
Common Stock equal to (i) the number of Purchase Shares specified by the Company
in the applicable Accelerated Purchase Notice as the Accelerated Purchase Share
Amount to be purchased by the Investor in such Accelerated Purchase, divided by
(ii) the Accelerated Purchase Share Percentage (to be appropriately adjusted for
any applicable reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).

 

(h)     “Additional Accelerated Purchase Date” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the
Business Day (i) that is the Accelerated Purchase Date with respect to the
corresponding Accelerated Purchase referred to in clause (i) of the proviso in
the second sentence of Section 2(c) hereof and (ii) on which the Investor
receives, prior to 1:00 p.m., Eastern time, on such Business Day, a valid
Additional Accelerated Purchase Notice for such Additional Accelerated Purchase
in accordance with this Agreement.

 

(i)     “Additional Accelerated Purchase Minimum Price Threshold” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, the minimum per share price threshold (if any) set forth by the Company
in the applicable Additional Accelerated Purchase Notice.

 

(j)     “Additional Accelerated Purchase Notice” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to purchase the number of Purchase Shares specified by the Company
therein as the Additional Accelerated Purchase Share Amount to be purchased by
the Investor (such specified Additional Accelerated Purchase Share Amount
subject to adjustment in accordance with Section 2(c) hereof as necessary to
give effect to the Purchase Share amount limitations applicable to such
Additional Accelerated Purchase Share Amount as set forth in this Agreement) at
the applicable Additional Accelerated Purchase Price on the applicable
Additional Accelerated Purchase Date for such Additional Accelerated Purchase.

 

-2-

--------------------------------------------------------------------------------

 

 

(k)     “Additional Accelerated Purchase Price” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof,
ninety-seven percent (97%) of the lower of (i) the VWAP for the period on the
applicable Additional Accelerated Purchase Date, beginning at the latest of (A)
the applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in clause (i) of the proviso in
the second sentence of Section 2(c) hereof on such Additional Accelerated
Purchase Date, (B) the applicable Additional Accelerated Purchase Termination
Time with respect to the most recently completed prior Additional Accelerated
Purchase on such Additional Accelerated Purchase Date, as applicable, and (C)
the time at which all Purchase Shares subject to all prior Accelerated Purchases
and Additional Accelerated Purchases (as applicable), including, without
limitation, those that have been effected on the same Business Day as the
applicable Additional Accelerated Purchase Date with respect to which the
applicable Additional Accelerated Purchase relates, have theretofore been
received by the Investor as DWAC Shares in accordance with this Agreement (such
latest of (i)(A), (i)(B) and (i)(C) above, the “Additional Accelerated Purchase
Commencement Time”), and ending at the earliest of (X) 4:00 p.m., Eastern time,
on such Additional Accelerated Purchase Date, or such other time publicly
announced by the Principal Market as the official close of trading on the
Principal Market on such Additional Accelerated Purchase Date, (Y) such time,
from and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that total number (or volume) of shares of
Common Stock traded on the Principal Market has exceeded the applicable
Additional Accelerated Purchase Share Volume Maximum, and (Z) such time, from
and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (if any)
(such earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).

 

(l)     “Additional Accelerated Purchase Share Amount” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the number
of Purchase Shares directed by the Company to be purchased by the Investor on an
Additional Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 300% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to in
clause (i)(A) of the second sentence of Section 2(b) hereof (such corresponding
Regular Purchase being subject to the applicable Regular Purchase Share Limit)
and (ii) an amount equal to (A) the Additional Accelerated Purchase Share
Percentage multiplied by (B) the total number (or volume) of shares of Common
Stock traded on the Principal Market during the period on the applicable
Additional Accelerated Purchase Date beginning at the Additional Accelerated
Purchase Commencement Time for such Additional Accelerated Purchase and ending
at the Additional Accelerated Purchase Termination Time for such Additional
Accelerated Purchase; provided, however, that that the parties may mutually
agree to increase the Additional Accelerated Purchase Share Amount applicable to
any Additional Accelerated Purchase.

 

(m)     “Additional Accelerated Purchase Share Percentage” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(c) hereof,
thirty percent (30%).

 

(n)     “Additional Accelerated Purchase Share Volume Maximum” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, a number of shares of Common Stock equal to (i) the number of Purchase
Shares specified by the Company in the applicable Additional Accelerated
Purchase Notice as the Additional Accelerated Purchase Share Amount to be
purchased by the Investor in such Additional Accelerated Purchase, divided by
(ii) the Additional Accelerated Purchase Share Percentage (to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction).

 

-3-

--------------------------------------------------------------------------------

 

 

(o)     “Alternate Adjusted Regular Purchase Share Limit” means, with respect to
a Regular Purchase made pursuant to Section 2(a) hereof, the maximum number of
Purchase Shares which, taking into account the applicable per share Regular
Purchase Price therefor calculated in accordance with this Agreement, would
enable the Company to deliver to the Investor, on the applicable Regular
Purchase Date for such Regular Purchase, a Regular Purchase Notice for a
Purchase Amount equal to, or as closely approximating without exceeding, Two
Hundred Fifty Thousand Dollars ($250,000).

 

(p)      “Available Amount” means, initially, Twenty-Two Million Dollars
($22,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases Purchase Shares pursuant to Section 2
hereof.

 

(q)     “Average Price” means a price per Purchase Share (rounded to the nearest
tenth of a cent) equal to the quotient obtained by dividing (i) the aggregate
gross purchase price paid by the Investor for all Purchase Shares purchased
pursuant to this Agreement, by (ii) the aggregate number of Purchase Shares
issued pursuant to this Agreement.

 

(r)     “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

 

(s)     “Base Price” means a price per Purchase Share equal to the sum of (i)
the Signing Market Price and (ii) $0.0661 (subject to adjustment for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction that occurs on or after the date of this
Agreement).

 

(t)     “Base Prospectus” shall have the meaning ascribed to such term in the
Registration Rights Agreement.

 

(u)     “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

 

(v)     “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.

 

(w)     “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession; or (vi) is required by law to be
disclosed by the receiving party, provided that the receiving party gives the
disclosing party prompt written notice of such requirement prior to such
disclosure and assistance in obtaining an order protecting the information from
public disclosure.

 

-4-

--------------------------------------------------------------------------------

 

 

(x)     “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

(y)     “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

(z)     “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

 

(aa)    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(bb)   “Fully Adjusted Regular Purchase Share Limit” means, with respect to any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(a) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment thereto made pursuant to Section 2(a) hereof for or in respect of
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

 

(cc)    “Initial Prospectus Supplement” shall have the meaning ascribed to such
term in the Registration Rights Agreement.

 

(dd)   “Initial Purchase Price” means, with respect to the Initial Purchase made
pursuant to Section 2(d) hereof, the lower of: (i) the lowest Sale Price on the
Business Day immediately preceding the Commencement Date and (ii) the arithmetic
average of the Closing Sale Prices for the Common Stock during the ten (10)
consecutive Business Days ending on the Business Day immediately preceding the
Commencement Date (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction that occurs on or after the date of this Agreement).

 

(ee)   “Initial Purchase Shares” means, with respect to the Initial Purchase
made pursuant to Section 2(d) hereof, 2,829,214 Purchase Shares, representing
the number of Purchase Shares equal to the quotient obtained by dividing (i)
$2,000,000 by (ii) the Initial Purchase Price (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction that occurs on or after the date of this Agreement).

 

-5-

--------------------------------------------------------------------------------

 

 

(ff)     “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.

 

(gg)     “Maturity Date” means the first day of the month immediately following
the thirty-six (36) month anniversary of the Commencement Date.

 

(hh)     “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(ii)      “Principal Market” means The NASDAQ Capital Market (or any nationally
recognized successor thereto); provided however, that in the event the Company’s
Common Stock is ever listed or traded on The NASDAQ Global Market, The NASDAQ
Global Select Market, the New York Stock Exchange, the NYSE American, the NYSE
Arca or the OTC Bulletin Board (it being understood that as used herein “OTC
Bulletin Board” shall also mean any successor or comparable market quotation
system or exchange to the OTC Bulletin Board such as the OTCQX and OTCQB
operated by the OTC Markets Group, Inc.), then the “Principal Market” shall mean
such other market or exchange on which the Company’s Common Stock is then listed
or traded or any successor thereto.

 

(jj)      “Prospectus” shall have the meaning ascribed to such term in the
Registration Rights Agreement.

 

(kk)     “Prospectus Supplement” shall have the meaning ascribed to such term in
the Registration Rights Agreement.

 

(ll)      “Purchase Amount” means, with respect to the Initial Purchase, a
Regular Purchase, an Accelerated Purchase or an Additional Accelerated Purchase
made hereunder, as applicable, the portion of the Available Amount to be
purchased by the Investor pursuant to Section 2 hereof.

 

(mm)  “Registration Statement” shall have the meaning ascribed to such term in
the Registration Rights Agreement.

 

(nn)    “Regular Purchase Date” means, with respect to a Regular Purchase made
pursuant to Section 2(a) hereof, the Business Day on which the Investor
receives, after 4:00 p.m., Eastern time, but prior to 5:00 p.m., Eastern time,
on such Business Day, a valid Regular Purchase Notice for such Regular Purchase
in accordance with this Agreement.

 

(oo)     “Regular Purchase Notice” means, with respect to a Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy a specified number of Purchase
Shares (subject to the Purchase Share limitations contained in Section 2(a)
hereof) at the applicable Regular Purchase Price for such Regular Purchase in
accordance with this Agreement.

 

-6-

--------------------------------------------------------------------------------

 

 

(pp)     “Regular Purchase Price” means, with respect to a Regular Purchase made
pursuant to Section 2(a) hereof, the lower of: (i) the lowest Sale Price on the
applicable Regular Purchase Date for such Regular Purchase and (ii) the
arithmetic average of the three (3) lowest Closing Sale Prices for the Common
Stock during the ten (10) consecutive Business Days ending on the Business Day
immediately preceding such Regular Purchase Date for such Regular Purchase (in
each case, to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
that occurs on or after the date of this Agreement).

 

(qq)     “Regular Purchase Share Limit” means, with respect to a Regular
Purchase pursuant to Section 2(a) hereof, Five Hundred Thousand (500,000)
Purchase Shares, subject to adjustment as set forth below; provided, however,
that (i) the Regular Purchase Share Limit shall be increased to Seven Hundred
Fifty Thousand (750,000) Purchase Shares, if the Closing Sale Price of the
Common Stock on the applicable Regular Purchase Date is not below $1.00, and
(ii) the Regular Purchase Share Limit shall be increased to One Million
(1,000,000) Purchase Shares, if the Closing Sale Price of the Common Stock on
the applicable Regular Purchase Date is not below $1.50 (all of which share and
dollar amounts shall be appropriately proportionately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction; provided that if, after giving effect to the full
proportionate adjustment to the Regular Purchase Share Limit therefor, the Fully
Adjusted Regular Purchase Share Limit then in effect would preclude the Company
from delivering to the Investor, on a Regular Purchase Date for a Regular
Purchase hereunder, a Regular Purchase Notice for a Purchase Amount equal to or
greater than Two Hundred Fifty Thousand Dollars ($250,000) (which shall be
determined by multiplying (X) the Fully Adjusted Regular Purchase Share Limit
then in effect on such Regular Purchase Date, by (Y) the applicable Regular
Purchase Price per Purchase Share for such Regular Purchase calculated in
accordance with this Agreement), the Regular Purchase Share Limit shall equal
the applicable Alternate Adjusted Regular Purchase Share Limit); provided,
further, however, that the Investor’s committed obligation under any single
Regular Purchase, other than any Regular Purchase with respect to which an
Alternate Adjusted Regular Purchase Share Limit shall apply, shall not exceed
Two Million Five Hundred Thousand Dollars ($2,500,000); provided that the
parties may mutually agree to increase the Regular Purchase Share Limit
applicable to any Regular Purchase on any Purchase Date above the forgoing
amounts that the Investor is committed to purchase.

 

(rr)     “Sale Price” means any trade price for the shares of Common Stock on
the Principal Market as reported by the Principal Market.

 

(ss)     “SEC” means the U.S. Securities and Exchange Commission.

 

(tt)      “Securities” means, collectively, the Purchase Shares and the
Commitment Shares.

 

(uu)     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(vv)     “Signing Market Price” means $0.71, representing the average official
closing price of the Common Stock on The Nasdaq Capital Market (as reflected on
Nasdaq.com) for the five (5) consecutive trading days ending on the date of this
Agreement.

 

(ww)   “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

 

-7-

--------------------------------------------------------------------------------

 

 

(xx)    “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

(yy)     “Transfer Agent” means vStock Transfer, LLC, or such other Person who
is then serving as the transfer agent for the Company in respect of the Common
Stock.

 

(zz)     “VWAP” means in respect of an Accelerated Purchase Date and an
Additional Accelerated Purchase Date, as applicable, the volume weighted average
price of the Common Stock on the Principal Market, as reported on the Principal
Market.

 

2.  PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a)     Commencement of Regular Sales of Common Stock. Upon the satisfaction of
all of the conditions set forth in Sections 7 and 8 hereof (the “Commencement”
and the date of satisfaction of such conditions the “Commencement Date”), and
thereafter, the Company shall have the right, but not the obligation, to direct
the Investor, by its delivery to the Investor of a Regular Purchase Notice from
time to time in accordance with this Agreement, to purchase up to the Regular
Purchase Share Limit at the applicable Regular Purchase Price on the applicable
Regular Purchase Date (each such purchase a “Regular Purchase”). The Company may
deliver a Regular Purchase Notice to the Investor as often as every Business
Day, so long as all Purchase Shares subject to all prior Regular Purchases have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement.

 

(b)     Accelerated Purchases. Subject to the terms and conditions of this
Agreement, from and after the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(a) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of an Accelerated Purchase Notice from time to time in accordance
with this Agreement, to purchase the applicable Accelerated Purchase Share
Amount at the Accelerated Purchase Price on the Accelerated Purchase Date
therefor in accordance with this Agreement (each such purchase, an “Accelerated
Purchase”). The Company may deliver an Accelerated Purchase Notice to the
Investor only (i) on a Regular Purchase Date on which the Company also properly
submitted a Regular Purchase Notice for a Regular Purchase of not less than the
Regular Purchase Share Limit then in effect, and (ii) if all Purchase Shares
subject to all Regular Purchases, Accelerated Purchases and Additional
Accelerated Purchases prior to the Regular Purchase Date referred to in clause
(i) hereof (as applicable) have theretofore been received by the Investor as
DWAC Shares in accordance with this Agreement. Within one (1) Business Day after
completion of each Accelerated Purchase Date for an Accelerated Purchase, the
Investor will provide to the Company a written confirmation of such Accelerated
Purchase setting forth the applicable Accelerated Purchase Share Amount and
Accelerated Purchase Price for such Accelerated Purchase (each, an “Accelerated
Purchase Confirmation”).

 

-8-

--------------------------------------------------------------------------------

 

 

(c)     Additional Accelerated Purchases. Subject to the terms and conditions of
this Agreement, from and after the Commencement Date, in addition to purchases
of Purchase Shares as described in Section 2(a) and Section 2(b) above, the
Company shall also have the right, but not the obligation, to direct the
Investor, by its timely delivery to the Investor of an Additional Accelerated
Purchase Notice on an Additional Accelerated Purchase Date in accordance with
this Agreement, to purchase the applicable Additional Accelerated Purchase Share
Amount at the applicable Additional Accelerated Purchase Price therefor in
accordance with this Agreement (each such purchase, an “Additional Accelerated
Purchase”). The Company may deliver multiple Additional Accelerated Purchase
Notices to the Investor on an Additional Accelerated Purchase Date only (i) on a
Business Day that is also the Accelerated Purchase Date for an Accelerated
Purchase with respect to which each of the conditions set forth in the second
sentence of Section 2(b) have been satisfied, and (ii) if all Purchase Shares
subject to all prior Regular Purchases, Accelerated Purchases and Additional
Accelerated Purchases, including, without limitation, those that have been
effected on the same Business Day as the applicable Additional Accelerated
Purchase Date with respect to which the applicable Additional Accelerated
Purchase relates, have theretofore been received by the Investor as DWAC Shares
in accordance with this Agreement. The Investor will provide to the Company a
written confirmation of each Additional Accelerated Purchase on such Additional
Accelerated Purchase Date setting forth the applicable Additional Accelerated
Purchase Share Amount and Additional Accelerated Purchase Price for each such
Additional Accelerated Purchase on such Additional Accelerated Purchase Date in
the Accelerated Purchase Confirmation for the related Accelerated Purchase as
provided in the last sentence of Section 2(b).

 

(d)     Initial Purchase. Subject to the terms and conditions of this Agreement,
on the Commencement Date, in addition to purchases of Purchase Shares as
described in Section 2(a), Section 2(b) and Section 2(c) above, the Company
shall issue and sell to the Investor and the Investor shall purchase from the
Company the Initial Purchase Shares at the Initial Purchase Price per Purchase
Share, for aggregate consideration of Two Million Dollars ($2,000,000) (such
one-time purchase, the “Initial Purchase”).

 

(e)     Excess Share Limitations. If the Company delivers any Regular Purchase
Notice for a Purchase Amount in excess of the Regular Purchase Share Limit, such
Regular Purchase Notice shall be void ab initio to the extent of the amount by
which the number of Purchase Shares set forth in such Regular Purchase Notice
exceeds the number of Purchase Shares which the Company is permitted to include
in such Regular Purchase Notice in accordance herewith, and the Investor shall
have no obligation to purchase such excess Purchase Shares in respect of such
Regular Purchase Notice; provided, however, that the Investor shall remain
obligated to purchase the number of Purchase Shares which the Company is
permitted to include in such Regular Purchase Notice. If the Company delivers
any Accelerated Purchase Notice or Additional Accelerated Purchase Notice
directing the Investor to purchase an amount of Purchase Shares that exceeds the
Accelerated Purchase Share Amount or Additional Accelerated Purchase Amount, as
applicable, that the Company is then permitted to include in such Accelerated
Purchase Notice or Additional Accelerated Purchase Notice, respectively, such
Accelerated Purchase Notice or Additional Accelerated Purchase Notice, as
applicable, shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Accelerated Purchase Notice or
Additional Accelerated Purchase Notice, as applicable, exceeds the Accelerated
Purchase Share Amount or Additional Accelerated Purchase Amount, respectively,
that the Company is then permitted to include in such Accelerated Purchase
Notice or Additional Accelerated Purchase Notice, respectively (which shall be
confirmed in an Accelerated Purchase Confirmation), and the Investor shall have
no obligation to purchase such excess Purchase Shares; provided, however, that
the Investor shall remain obligated to purchase the Accelerated Purchase Share
Amount or Additional Accelerated Purchase Amount, as applicable, which the
Company is permitted to include in such Accelerated Purchase Notice or
Additional Accelerated Purchase Notice, respectively.

 

-9-

--------------------------------------------------------------------------------

 

 

(f)     Payment for Purchase Shares.   For the Initial Purchase and for each
Regular Purchase, the Investor shall pay to the Company an amount equal to the
Purchase Amount with respect to such Regular Purchase as full payment for such
Purchase Shares via wire transfer of immediately available funds on the same
Business Day that the Investor receives such Purchase Shares, if such Purchase
Shares are received by the Investor before 1:00 p.m., Eastern time, or, if such
Purchase Shares are received by the Investor after 1:00 p.m., Eastern time, the
next Business Day. For each Accelerated Purchase and each Additional Accelerated
Purchase, the Investor shall pay to the Company an amount equal to the Purchase
Amount with respect to such Accelerated Purchase and Additional Accelerated
Purchase, respectively, as full payment for such Purchase Shares via wire
transfer of immediately available funds on the second (2nd) Business Day
following the date that the Investor receives such Purchase Shares. If the
Company or the Transfer Agent shall fail for any reason or for no reason to
electronically transfer any Purchase Shares as DWAC Shares in respect of the
Initial Purchase, a Regular Purchase, an Accelerated Purchase or an Additional
Accelerated Purchase (as applicable) within two (2) Business Days following the
receipt by the Company of the aggregate Initial Purchase Price, Regular Purchase
Price, Accelerated Purchase Price or Additional Accelerated Purchase Price (as
applicable) therefor in compliance with this Section 2(f), and if on or after
such Business Day the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Purchase Shares that the Investor anticipated receiving from
the Company in respect of such Initial Purchase, Regular Purchase, Accelerated
Purchase or Additional Accelerated Purchase, then the Company shall, within two
(2) Business Days after the Investor’s request, either (i) pay cash to the
Investor in an amount equal to the Investor’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Cover Price”), at which point the Company’s obligation to deliver such Purchase
Shares as DWAC Shares shall terminate, or (ii) promptly honor its obligation to
deliver to the Investor such Purchase Shares as DWAC Shares and pay cash to the
Investor in an amount equal to the excess (if any) of the Cover Price over the
total Purchase Amount paid by the Investor pursuant to this Agreement for all of
the Purchase Shares to be purchased by the Investor in connection with such
Initial Purchase, Regular Purchase, Accelerated Purchase or Additional
Accelerated Purchase (as applicable). The Company shall not issue any fraction
of a share of Common Stock upon the Initial Purchase, any Regular Purchase, any
Accelerated Purchase or any Additional Accelerated Purchase. If the issuance
would result in the issuance of a fraction of a share of Common Stock, the
Company shall round such fraction of a share of Common Stock up or down to the
nearest whole share. All payments made under this Agreement shall be made in
lawful money of the United States of America or wire transfer of immediately
available funds to such account as the Company may from time to time designate
by written notice in accordance with the provisions of this Agreement. Whenever
any amount expressed to be due by the terms of this Agreement is due on any day
that is not a Business Day, the same shall instead be due on the next succeeding
day that is a Business Day.

 

(g)      Compliance with Rules of Principal Market.

 

(i)     Exchange Cap. Subject to Section 2(g)(ii) below, the Company shall not
issue or sell any shares of Common Stock pursuant to this Agreement, and the
Investor shall not purchase or acquire any shares of Common Stock pursuant to
this Agreement, to the extent that after giving effect thereto, the aggregate
number of shares of Common Stock that would be issued pursuant to this Agreement
and the transactions contemplated hereby would exceed 12,489,666 (representing
19.99% of the shares of Common Stock issued and outstanding immediately prior to
the execution of this Agreement), which number of shares shall be (i) reduced,
on a share-for-share basis, by the number of shares of Common Stock issued or
issuable pursuant to any transaction or series of transactions that may be
aggregated with the transactions contemplated by this Agreement under applicable
rules of The Nasdaq Stock Market and (ii) appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction that occurs after the date of this Agreement (such maximum
number of shares, the “Exchange Cap”), unless and until the Company elects to
solicit stockholder approval of the issuance of Common Stock as contemplated by
this Agreement, and the stockholders of the Company have in fact approved the
issuance of Common Stock as contemplated by this Agreement in accordance with
the applicable rules of The Nasdaq Stock Market. For the avoidance of doubt, the
Company may, but shall be under no obligation to, request its stockholders to
approve the issuance of Common Stock as contemplated by this Agreement;
provided, that if stockholder approval is not obtained in accordance with this
Section 2(g)(i), the Exchange Cap shall be applicable for all purposes of this
Agreement and the transactions contemplated hereby at all times during the term
of this Agreement (except as set forth in Section 2(g)(ii) below).

 

-10-

--------------------------------------------------------------------------------

 

 

(ii)     At-Market Transaction. Notwithstanding Section 2(g)(i) above, the
Exchange Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2(g)(i) is obtained). The parties acknowledge and agree
that the Signing Market Price used to determine the Base Price hereunder
represents the lower of (i) the official closing price of the Common Stock on
The Nasdaq Capital Market (as reflected on Nasdaq.com) on the date of this
Agreement and (ii) the average official closing price of the Common Stock on The
Nasdaq Capital Market (as reflected on Nasdaq.com) for the five (5) consecutive
trading days ending on the date of this Agreement.

 

(iii)     General. The Company shall not issue any shares of Common Stock
pursuant to this Agreement if such issuance would reasonably be expected to
result in (A) a violation of the Securities Act or (B) a breach of the rules and
regulations of The Nasdaq Stock Market. The provisions of this Section 2(g)
shall be implemented in a manner otherwise than in strict conformity with the
terms hereof only if necessary to ensure compliance with the Securities Act and
the rules and regulations of The Nasdaq Stock Market.

 

(g)     Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor of more than 9.99% of the
then issued and outstanding shares of Common Stock (the “Beneficial Ownership
Limitation”). Upon the written or oral request of the Investor, the Company
shall promptly (but not later than 24 hours) confirm orally or in writing to the
Investor the number of shares of Common Stock then outstanding. The Investor,
upon written notice to the Company, may increase or decrease the Beneficial
Ownership Limitation provisions of this Section 2(g), provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock pursuant to this Agreement and the provisions
of this Section 2(g) shall continue to apply. Any increase in the Beneficial
Ownership Limitation will not be effective until the 61st day after such written
notice is delivered to the Company. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 2(g) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The Investor and the
Company shall each cooperate in good faith in the determinations required hereby
and the application hereof. The Investor’s written certification to the Company
of the applicability of the Beneficial Ownership Limitation, and the resulting
effect thereof hereunder at any time, shall be conclusive with respect to the
applicability thereof and such result absent manifest error.

 

-11-

--------------------------------------------------------------------------------

 

 

3.       INVESTOR'S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a)    Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

(b)     Accredited Investor Status. The Investor is an "accredited investor" as
that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(c)     Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice from its own independent advisors as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities and is not relying on any accounting, legal, tax or other advice from
the Company or its officers, employees, representatives or advisors. The
Investor acknowledges and agrees that the Company neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof.

 

(e)     No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f)     Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(g)     Residency. The Investor is a resident of the State of Illinois.

 

(h)     No Short Selling. The Investor represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

-12-

--------------------------------------------------------------------------------

 

 

4.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:

 

(a)     Organization and Qualification. The Company and each of its Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any of its Subsidiaries is in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except Moleculin Australia Pty. Ltd., which was formed in June
2018.

 

(b)     Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
Transaction Documents, and to issue the Securities in accordance with the terms
hereof and thereof, (ii) the execution and delivery of the Transaction Documents
by the Company and the consummation by it of the transactions contemplated
hereby and thereby, including without limitation, the issuance of the Commitment
Shares (as defined below in Section 5(e)) and the reservation for issuance and
the issuance of the Purchase Shares issuable under this Agreement, have been
duly authorized by the Company's Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders (except as provided in this Agreement), (iii) each of this
Agreement and the Registration Rights Agreement has been, and each other
Transaction Document shall be on the Commencement Date, duly executed and
delivered by the Company and (iv) each of this Agreement and the Registration
Rights Agreement constitutes, and each other Transaction Document upon its
execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies. The Board of Directors of the Company has
approved the resolutions (the “Signing Resolutions”) substantially in the form
as set forth as Exhibit B attached hereto to authorize this Agreement, the
Registration Rights Agreement and the transactions contemplated hereby. The
Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any respect. The Company has delivered to the
Investor a true and correct copy of minutes of a meeting of the Board of
Directors of the Company at which the Signing Resolutions were duly adopted by
the Board of Directors or a unanimous written consent adopting the Signing
Resolutions executed by all of the members of the Board of Directors of the
Company. Except as set forth in this Agreement, no other approvals or consents
of the Company’s Board of Directors, any authorized committee thereof, or
stockholders (except as provided in this Agreement) is necessary under
applicable laws and the Company’s Certificate of Incorporation or Bylaws to
authorize the execution and delivery of the Transaction Documents or any of the
transactions contemplated thereby, including, but not limited to, the issuance
of the Commitment Shares and the issuance of the Purchase Shares.

 

-13-

--------------------------------------------------------------------------------

 

 

(c)     Capitalization. As of the date hereof, the authorized capital stock of
the Company is set forth in the Company’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2020. Except as disclosed in the SEC Documents (as
defined below), (i) no shares of the Company's capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except the Registration Rights
Agreement), (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement. The
Company has furnished to the Investor true and correct copies of the Company's
Certificate of Incorporation, as amended and as in effect on the date hereof
(the "Certificate of Incorporation"), and the Company's Bylaws, as amended and
as in effect on the date hereof (the "Bylaws"), and summaries of the material
terms of all securities convertible into or exercisable for Common Stock, if
any, and copies of any documents containing the material rights of the holders
thereof in respect thereto that are not disclosed in the SEC Documents.

 

(d)     Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Upon issuance in accordance with the terms
and conditions of this Agreement, the Commitment Shares (as defined below in
Section 5(e)) shall be validly issued, fully paid and nonassessable and free
from all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. 11,422,395 shares
of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
have been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares. 304,077 shares of Common Stock (subject to
equitable adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) have been duly authorized
and reserved for issuance as Additional Commitment Shares in accordance with
this Agreement.

 

-14-

--------------------------------------------------------------------------------

 

 

(e)     No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares and the Commitment Shares) will
not (i) result in a violation of the Certificate of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Certificate of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or Bylaws or their organizational charter or bylaws,
respectively. Neither the Company nor any of its Subsidiaries is in violation of
any term of or is in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its Subsidiaries, except for
possible conflicts, defaults, terminations or amendments that could not
reasonably be expected to have a Material Adverse Effect. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted,
in violation of any law, ordinance or regulation of any governmental entity,
except for possible violations, the sanctions for which either individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect. Except as specifically contemplated by this Agreement and as required
under the Securities Act or applicable state securities laws and the rules and
regulations of the Principal Market, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents in accordance with the terms hereof or
thereof. Except as set forth elsewhere in this Agreement, all consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence shall be obtained or effected on or
prior to the Commencement Date. Except as disclosed in the SEC Documents, since
one year prior to the date hereof, the Company has not received nor delivered
any notices or correspondence from or to the Principal Market, other than
notices with respect to listing of additional shares of Common Stock and other
routine correspondence. Except as disclosed in the SEC Documents, the Principal
Market has not commenced any delisting proceedings against the Company.

 

(f)     SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. Except as set forth in the SEC Documents, other than SEC comment
letters relating to the Company’s filings (of which not comments are “open”),
the Company has received no notices or correspondence from the SEC for the one
year preceding the date hereof. The SEC has not commenced any enforcement
proceedings against the Company or any of its Subsidiaries.

 

-15-

--------------------------------------------------------------------------------

 

 

(g)     Absence of Certain Changes. Except as disclosed in the SEC Documents,
since December 31, 2019, (i) there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries,(ii) the Company and its Subsidiaries,
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, including without limitation any
losses or interference with its business from fire, explosion, flood,
earthquakes, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute or court or governmental action, order or decree,
that are material, individually or in the aggregate, to the Company and its
Subsidiaries, considered as one entity, or has entered into any transactions not
in the ordinary course of business; (iii) there has not been any material
disruption, material delay or other material adverse change in (A) the
development of any of the Company’s product candidates, (B) the anticipated
timeline of pre-clinical or clinical trials to support the development of any of
the Company’s product candidates, or (C) the recruitment of candidates for
clinical trials to support the development of any of the Company’s product
candidates, in each case as a result of the recent outbreak of COVID-19, or as a
result of any measures intended to contain the outbreak of COVID-19 imposed by
any federal, state, local or foreign government or government agency in any
country or region in which the Company, or any of its agents, consultants,
advisors or vendors, has assets or properties or conducts business, including,
without limitation, any limitations, curtailments, suspensions or closures of
businesses, business offices or establishments, schools, properties and other
public areas due to quarantines, curfews, travel restrictions, workplace
controls, “stay at home” orders, social distancing requirements or guidelines or
other public gathering restrictions or limitations; and (iv) there has not been
any material decrease in the capital stock or any material increase in any
short-term or long-term indebtedness of the Company or its Subsidiaries and
there has been no dividend or distribution of any kind declared, paid or made by
the Company or, except for dividends paid to the Company or other Subsidiaries,
by any of the Company’s Subsidiaries on any class of capital stock, or any
repurchase or redemption by the Company or any of its Subsidiaries of any class
of capital stock. The Company has not taken any steps, and does not currently
expect to take any steps, to seek protection pursuant to any Bankruptcy Law nor
does the Company or any of its Subsidiaries have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy or
insolvency proceedings. The Company is financially solvent and is generally able
to pay its debts as they become due.

 

(h)     Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company's or its Subsidiaries' officers or directors
in their capacities as such, which could reasonably be expected to have a
Material Adverse Effect.

 

(i)     Acknowledgment Regarding Investor's Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

-16-

--------------------------------------------------------------------------------

 

 

(j)     No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Market.

 

(k)     Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth in the SEC Documents, none of
the Company's material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others, and there is no claim, action
or proceeding being made or brought against, or to the Company's knowledge,
being threatened against, the Company or its Subsidiaries regarding trademark,
trade name, patents, patent rights, invention, copyright, license, service
names, service marks, service mark registrations, trade secret or other
infringement, which could reasonably be expected to have a Material Adverse
Effect.

 

(l)     Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)     Title. Except as set forth in the SEC Documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and its Subsidiaries, in
each case free and clear of all liens, encumbrances and defects (“Liens”) and,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and its Subsidiaries are in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

(n)     Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

 

-17-

--------------------------------------------------------------------------------

 

 

(o)     Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(p)     Tax Status. The Company and each of its Subsidiaries has made or filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(q)     Transactions With Affiliates. Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

 

(r)     Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.

 

(s)      Disclosure.  Except with respect to the material terms and conditions
of the transactions contemplated by the Transaction Documents that will be
timely publicly disclosed by the Company, the Company confirms that neither it
nor any other Person acting on its behalf has provided the Investor or its
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information which is not otherwise disclosed in
the Registration Statement or the SEC Documents.   The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company.  All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading.  The
Company acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

 

-18-

--------------------------------------------------------------------------------

 

 

(t)     Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(u)     Registration Statement. The Company has prepared and filed the
Registration Statement with the SEC in accordance with the Securities Act. The
Registration Statement was declared effective by order of the SEC on April 9,
2020. The Registration Statement is effective pursuant to the Securities Act and
available for the issuance of the Securities thereunder, and the Company has not
received any written notice that the SEC has issued or intends to issue a stop
order or other similar order with respect to the Registration Statement or the
Prospectus or that the SEC otherwise has (i) suspended or withdrawn the
effectiveness of the Registration Statement or (ii) issued any order preventing
or suspending the use of the Prospectus or any Prospectus Supplement, in either
case, either temporarily or permanently or intends or has threatened in writing
to do so. The “Plan of Distribution” section of the Prospectus permits the
issuance of the Securities under the terms of this Agreement. At the time the
Registration Statement and any amendments thereto became effective, at the date
of this Agreement and at each deemed effective date thereof pursuant to
Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Base Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. The Company meets all of the requirements for the use of a
registration statement on Form S-3 pursuant to the Securities Act for the
offering and sale of the Securities contemplated by this Agreement in reliance
on General Instruction I.B.1. of Form S-3, and the SEC has not notified the
Company of any objection to the use of the form of the Registration Statement
pursuant to Rule 401(g)(1) of the Securities Act. The Company hereby confirms
that the issuance of the Securities to the Investor pursuant to this Agreement
would not result in non-compliance with the Securities Act or any of the General
Instructions to Form S-3. The Registration Statement, as of its effective date,
meets the requirements set forth in Rule 415(a)(1)(x) pursuant to the Securities
Act. At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) of the Securities Act) relating to any of the
Securities, the Company was not, and as of the date of this Agreement the
Company is not, an Ineligible Issuer (as defined in Rule 405 of the Securities
Act). The Company has not distributed any offering material in connection with
the offering and sale of any of the Securities, and, until the Investor does not
hold any of the Securities, shall not distribute any offering material in
connection with the offering and sale of any of the Securities, to or by the
Investor, in each case, other than the Registration Statement or any amendment
thereto, the Prospectus or any Prospectus Supplement required pursuant to
applicable law or the Transaction Documents. The Company has not made and shall
not make an offer relating to the Securities that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act.

 

-19-

--------------------------------------------------------------------------------

 

 

(v)     DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(w)     Sarbanes-Oxley. The Company is in compliance in all material respects
with all provisions of the Sarbanes-Oxley Act of 2002, as amended, which are
applicable to it as of the date hereof.

 

(x)     Certain Fees. No brokerage or finder’s fees or commissions are or will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4(x) that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(y)     Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

(z)     Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the twelve (12) months preceding the date
hereof, received any notice from any Person to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Principal
Market. Except as disclosed in the SEC Documents, the Company is in compliance
with all such listing and maintenance requirements.

 

(aa)     Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

(bb)     No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(cc)     Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

-20-

--------------------------------------------------------------------------------

 

 

(dd)     Money Laundering. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

(ee)     Information Technology. The Company’s and the Subsidiaries’ information
technology assets and equipment, computers, systems, networks, hardware,
software, websites, applications, and databases (collectively, “IT Systems”)
operate and perform in all material respects as required in connection with the
operation of the business of the Company and the Subsidiaries as currently
conducted. The Company, and the Subsidiaries maintain commercially reasonable
controls, policies, procedures, and safeguards to maintain and protect their
material confidential information and the integrity, continuous operation,
redundancy and security of all IT Systems and all personal, personally
identifiable, sensitive, confidential or regulated data (“Personal Data”)
processed and stored thereon, and to the knowledge of the Company, there have
been no breaches, incidents, violations, outages, compromises or unauthorized
uses of or accesses to same, except for those that have been remedied without
material cost or liability or the duty to notify any other person, nor any
incidents under internal review or investigations relating to the same. The
Company and the Subsidiaries are presently in compliance in all material
respects with all applicable laws or statutes and all applicable judgments,
orders, rules and regulations of any court or arbitrator or governmental or
regulatory authority, internal policies and contractual obligations relating to
the privacy and security of IT Systems and Personal Data and to the protection
of such IT Systems and Personal Data from unauthorized use, access,
misappropriation or modification, except for any such noncompliance that would
not have a Material Adverse Effect.

 

(ff)     Shell Company Status. The Company is not currently, and has never been,
an issuer identified in Rule 144(i)(1) under the Securities Act.

 

5.       COVENANTS.

 

(a)     Filing of Quarterly Report and Initial Prospectus Supplement. The
Company agrees that it shall, on the Business Day immediately following the date
of this Agreement, file with the SEC a quarterly report on Form 10-Q, which
shall include a description of the material terms and conditions of the
Transaction Documents (the “Quarterly Report”). The Company further agrees that
it shall, on the date hereof, file with the SEC the Initial Prospectus
Supplement pursuant to Rule 424(b) under the Securities Act, in the form agreed
upon by the Investor prior to such filing, specifically relating to the
transactions contemplated by, and describing the material terms and conditions
of, the Transaction Documents, containing information previously omitted at the
time of effectiveness of the Registration Statement in reliance on Rule 430B
under the Securities Act, and disclosing all information relating to the
transactions contemplated hereby required to be disclosed in the Registration
Statement and the Prospectus as of the date of the Initial Prospectus
Supplement, including, without limitation, information required to be disclosed
in the section captioned “Plan of Distribution” in the Prospectus, pursuant to
and in accordance with the terms of the Registration Rights Agreement.

 

-21-

--------------------------------------------------------------------------------

 

 

(b)     Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the Commitment Shares and the issuance and sale of
the Purchase Shares to the Investor under this Agreement and (ii) any subsequent
resale of the Securities by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

 

(c)     Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall use commercially reasonable
efforts to maintain, so long as any shares of Common Stock shall be so listed,
such listing of all such Securities from time to time issuable hereunder. The
Company shall use commercially reasonable efforts to maintain the listing of the
Common Stock on the Principal Market and shall comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from any Person
regarding the continued eligibility of the Common Stock for listing on the
Principal Market; provided, however, that the Company shall not be required to
provide the Investor copies of any such notice that the Company reasonably
believes constitutes material non-public information and the Company would not
be required to publicly disclose such notice in any report or statement filed
with the SEC and under the Exchange Act or the Securities Act. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 5(c). The Company shall take all action necessary to ensure that
its Common Stock can be transferred electronically as DWAC Shares.

 

(d)     Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

(e)     Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause to be issued
to the Investor a total of 760,194 shares of Common Stock (the “Initial
Commitment Shares”) immediately upon the execution of this Agreement and shall
deliver to the Transfer Agent the Irrevocable Transfer Agent Instructions with
respect to the issuance of such Initial Commitment Shares. The Company shall
cause to be issued to the Investor up to 304,077 shares of Common Stock (the
“Additional Commitment Shares” and, collectively with the Initial Commitment
Shares, the “Commitment Shares”), as follows: in connection with each purchase
of Purchase Shares hereunder, the Company shall issue to the Investor a number
of shares of Common Stock equal to the product of (i) 304,077 and (y) the
Purchase Amount Fraction. The “Purchase Amount Fraction” shall mean a fraction,
the numerator of which is the Purchase Amount purchased by the Investor with
respect to such purchase of Purchase Shares and the denominator of which is
Twenty-Two Million Dollars ($22,000,000). The Additional Commitment Shares shall
be equitably adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction. For the avoidance of doubt,
(1) all of the Initial Commitment Shares shall be fully earned as of the date of
this Agreement, whether or not the Commencement shall occur or any Purchase
Shares are purchased by the Investor under this Agreement and irrespective of
any subsequent termination of this Agreement and (2) the Additional Commitment
Shares shall be fully earned as of the date of their issuance pursuant to this
Agreement, whether or not any additional Purchase Shares are purchased
thereafter by the Investor under this Agreement and irrespective of any
subsequent termination of this Agreement.

 

-22-

--------------------------------------------------------------------------------

 

 

(f)     Due Diligence; Non-Public Information. The Investor shall have the
right, from time to time as the Investor may reasonably deem appropriate and
upon reasonable advance notice to the Company, to perform reasonable due
diligence on the Company during normal business hours. The Company and its
officers and employees shall provide information and reasonably cooperate with
the Investor in connection with any reasonable request by the Investor related
to the Investor's due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The Company confirms that neither it nor any other
Person acting on its behalf shall provide the Investor or its agents or counsel
with any information that constitutes or might constitute material, non-public
information, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD. In the event of a breach of
the foregoing covenant by the Company or any Person acting on its behalf (as
determined in the reasonable good faith judgment of the Investor), in addition
to any other remedy provided herein or in the other Transaction Documents, if
the Investor is holding any Securities at the time of the disclosure of
material, non-public information, the Investor shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, non-public information without the prior approval
by the Company; provided the Investor shall have first provided notice to the
Company that it believes it has received information that constitutes material,
non-public information, the Company shall have at least two (2) Business Days to
publicly disclose such material, non-public information prior to any such
disclosure by the Investor, the Company shall have failed to demonstrate to the
Investor in writing within such time period that such information does not
constitute material, non-public information, and the Company shall have failed
to publicly disclose such material, non-public information within such time
period. The Investor shall not have any liability to the Company, any of its
Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that the Investor shall be relying on the foregoing covenants in
effecting transactions in securities of the Company.

 

(g)      Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for the Initial Purchase and each Regular Purchase,
Accelerated Purchase and Additional Accelerated Purchase or shall use such other
method, reasonably satisfactory to the Investor and the Company.

 

(h)      Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.

 

(i)     Use of Proceeds. The Company will use the net proceeds from the offering
as described in the Prospectus.

 

(j)     Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Securities to the Investor in accordance with the terms
of the Transaction Documents.

 

-23-

--------------------------------------------------------------------------------

 

 

(k)     No Aggregation. From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
commercially reasonable efforts to ensure that no Person acting on their behalf
will, directly or indirectly, make any offers or sales of any security or
solicit any offers to buy any security, under circumstances that would
reasonably be expected to cause this offering of the Securities by the Company
to the Investor to be aggregated with other offerings by the Company in a manner
that would require stockholder approval pursuant to the rules of the Principal
Market on which any of the securities of the Company are listed or designated
unless stockholder approval is obtained before the closing of such subsequent
transaction in accordance with the rules of such Principal Market.

 

(l)     Limitation on Variable Rate Transactions. From and after the date of
this Agreement until the earlier of: (i) the nine (9) month anniversary of the
termination of this Agreement in accordance with Section 11 hereof and (ii) the
later of (A) the 36-month anniversary of the date of this Agreement and (B) the
36-month anniversary of the Commencement Date (if the Commencement has
occurred), the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents (or a combination of units thereof)
involving a Variable Rate Transaction, other than in connection with an Exempt
Issuance. The Investor shall be entitled to seek injunctive relief against the
Company and its Subsidiaries to preclude any such issuance, which remedy shall
be in addition to any right to collect damages, without the necessity of showing
economic loss and without any bond or other security being required. “Common
Stock Equivalents” means any securities of the Company or its Subsidiaries which
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock. “Variable Rate Transaction” means a transaction in which the Company (i)
issues or sells any equity or debt securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock or Common Stock Equivalents either (A) at a conversion
price, exercise price, exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the Common Stock at any time
after the initial issuance of such equity or debt securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such equity or debt security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (including,
without limitation, any “full ratchet” or “weighted average” anti-dilution
provisions, but not including any standard anti-dilution protection for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction), (ii) issues or sells any equity or debt securities,
including without limitation, Common Stock or Common Stock Equivalents, either
(A) at a price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock (other than standard
anti-dilution protection for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction), or (B) that are subject to
or contain any put, call, redemption, buy-back, price-reset or other similar
provision or mechanism (including, without limitation, a “Black-Scholes” put or
call right, other than in connection with a “fundamental transaction”) that
provides for the issuance of additional equity securities of the Company or the
payment of cash by the Company, or (iii) enters into any agreement, including,
but not limited to, an “equity line of credit” or other continuous offering or
similar offering of Common Stock or Common Stock Equivalents, whereby the
Company may sell Common Stock or Common Stock Equivalents at a future determined
price. “Exempt Issuance” means the issuance of (a) Common Stock, options or
other equity incentive awards to employees, officers, directors or vendors of
the Company pursuant to any equity incentive plan duly adopted for such purpose,
by the Board of Directors or a majority of the members of a committee of
directors established for such purpose, (b) (1) any Securities issued to the
Investor pursuant to this Agreement, (2) any securities issued upon the exercise
or exchange of or conversion of any shares of Common Stock or Common Stock
Equivalents held by the Investor at any time, or (3) any securities issued upon
the exercise or exchange of or conversion of any Common Stock Equivalents issued
and outstanding on the date of this Agreement, provided that such securities
referred to in this clause (3) have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities, (c) securities
issued pursuant to acquisitions, divestitures, licenses, partnerships,
collaborations or strategic transactions approved by the Board of Directors or a
majority of the members of a committee of directors established for such
purpose, which acquisitions, divestitures, licenses, partnerships,
collaborations or strategic transactions can have a Variable Rate Transaction
component, provided that any such issuance shall only be to a Person (or to the
equity holders of a Person) which is, itself or through its subsidiaries, an
operating company or an asset in a business synergistic with the business of the
Company and shall provide to the Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, or (d) Common Stock issued
pursuant to an “at-the-market offering” by the Company exclusively through one
or more registered broker-dealers acting as agents of the Company pursuant to a
written agreement between the Company and such registered broker-dealer(s).

 

-24-

--------------------------------------------------------------------------------

 

 

6.          TRANSFER AGENT INSTRUCTIONS.

 

On the date of this Agreement, the Company shall issue to the Transfer Agent
(and any subsequent transfer agent) irrevocable instructions, in the form
substantially similar to those used by the Investor in substantially similar
transactions, to issue the Purchase Shares (including the Initial Purchase
Shares), the Initial Commitment Shares and the Additional Commitment Shares in
accordance with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). All Securities to be issued to or for the benefit of the
Investor pursuant to this Agreement shall be issued as DWAC Shares. The Company
represents and warrants to the Investor that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 6 will be
given by the Company to the Transfer Agent with respect to the Securities, and
the Securities shall otherwise be freely transferable on the books and records
of the Company. If the Investor effects a sale, assignment or transfer of the
Purchase Shares or the Commitment Shares, the Company shall permit the transfer
and shall promptly instruct the Transfer Agent (and any subsequent transfer
agent) to issue DWAC Shares in such name and in such denominations as specified
by the Investor to effect such sale, transfer or assignment. The Company shall
take all actions to carry out the intent and accomplish the purposes of this
Section 6, including, without limitation, delivering or causing to be delivered
all such legal opinions, consents, certificates, resolutions and instructions to
the Transfer Agent, and any successor transfer agent of the Company, as may be
requested from time to time by the Investor or necessary or desirable to carry
out the intent and accomplish the purposes of this Section 6, and all fees and
costs associated therewith shall be borne by the Company.

 

 

7.

CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

 

(a)     The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

-25-

--------------------------------------------------------------------------------

 

 

(b)     No stop order with respect to the Registration Statement shall be
pending or threatened by the SEC; and

 

(c)     The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.

 

 

8.

CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

 

(a)     The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b)     The Common Stock shall be listed or quoted on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, and all Securities to be issued by
the Company to the Investor pursuant to this Agreement shall have been approved
for listing or quotation on the Principal Market in accordance with the
applicable rules and regulations of the Principal Market, subject only to
official notice of issuance;

 

(c)     The Investor shall have received the opinions and negative assurances of
the Company's legal counsel dated as of the Commencement Date substantially in
the form heretofore agreed by the parties hereto;

 

(d)     The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, the portion of such representations and warranties so
qualified shall be true and correct without further qualification) as of the
date hereof and as of the Commencement Date as though made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct as of such date) and the Company shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Commencement Date. The Investor shall have received a
certificate, executed by the CEO, President or CFO of the Company, dated as of
the Commencement Date, to the foregoing effect in the form attached hereto as
Exhibit A;

 

(e)     The Board of Directors of the Company shall have adopted resolutions
substantially in the form attached hereto as Exhibit B, which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date;

 

(f)     As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (i) solely for the purpose of effecting
purchases of Purchase Shares (including the Initial Purchase Shares) hereunder,
11,422,395 shares of Common Stock, and (ii) solely for the purpose of effecting
the issuance of Additional Commitment Shares hereunder, 304,077 shares of Common
Stock;

 

-26-

--------------------------------------------------------------------------------

 

 

(g)     The Irrevocable Transfer Agent Instructions shall have been delivered to
and acknowledged in writing by the Company and the Company's Transfer Agent, and
(i) the Initial Commitment Shares required to have been issued on the
Commencement Date in accordance with Section 5(e) hereof and (ii) the Initial
Purchase Shares required to have been issued on the Commencement Date in
accordance with Section 2(d) hereof, in each case shall have been issued
directly to the Investor electronically as DWAC Shares;

 

(h)     The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;

 

(i)     The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

 

(j)     The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;

 

(k)     The Registration Statement shall continue to be effective and no stop
order with respect to the Registration Statement shall be pending or threatened
by the SEC. The Company shall have a maximum dollar amount certain of Common
Stock registered under the Registration Statement which is sufficient to issue
to the Investor not less than (i) the full Available Amount worth of Purchase
Shares (including the Initial Purchase Shares) plus (ii) all of the Commitment
Shares. The Quarterly Report and the Initial Prospectus Supplement each shall
have been filed with the SEC, as required pursuant to Section 5(a) and in
compliance with Registration Rights Agreement, and copies of the Prospectus
shall have been delivered to the Investor in accordance with Registration Rights
Agreement. The Prospectus shall be current and available for issuances and sales
of all of the Securities by the Company to the Investor, and for the resale of
all of the Securities by the Investor. Any other Prospectus Supplements required
to have been filed by the Company with the SEC under the Securities Act at or
prior to the Commencement Date shall have been filed with the SEC within the
applicable time periods prescribed for such filings under the Securities Act.
All reports, schedules, registrations, forms, statements, information and other
documents required to have been filed by the Company with the SEC at or prior to
the Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act;

 

(l)     No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred;

 

(m)     All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

-27-

--------------------------------------------------------------------------------

 

 

(n)     No statute, regulation, order, decree, writ, ruling or injunction shall
have been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(o)     No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

 

9.

INDEMNIFICATION.

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than, in the case of clause (c),
with respect to Indemnified Liabilities which directly and primarily result from
the fraud, gross negligence or willful misconduct of an Indemnitee. The
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Payment under this indemnification shall be
made within thirty (30) days from the date the Indemnitee makes written request
for it; provided, however, that the Indemnitee must undertake to repay any
amounts paid to it hereunder if it is ultimately determined, by a final and
non-appealable order of a court of competent jurisdiction, that the Indemnitee
is not entitled to be indemnified against such Indemnified Liabilities by the
Company pursuant to this Agreement. A certificate containing reasonable detail
as to the amount of such indemnification submitted to the Company by Investor
shall be conclusive evidence, absent manifest error, of the amount due from the
Company to Investor. If any action shall be brought against any Indemnitee in
respect of which indemnity may be sought pursuant to this Agreement, such
Indemnitee shall promptly notify the Company in writing, and the Company shall
have the right to assume the defense thereof with counsel of its own choosing
reasonably acceptable to the Indemnitee. Any Indemnitee shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.

 

-28-

--------------------------------------------------------------------------------

 

 

10.      EVENTS OF DEFAULT.

 

An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)     the effectiveness of the Registration Statement registering the
Securities lapses for any reason (including, without limitation, the issuance of
a stop order or similar order), the Registration Statement or the Prospectus is
unavailable for the sale by the Company to the Investor (or the resale by the
Investor) of any or all of the Securities to be issued to the Investor under the
Transaction Documents (including, without limitation, as a result of any failure
of the Company to satisfy all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Securities contemplated by this Agreement), and any such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period;

 

(b)     the suspension of the Common Stock from trading or the failure of the
Common Stock to be listed on the Principal Market for a period of one (1)
Business Day, provided that the Company may not direct the Investor to purchase
any shares of Common Stock during any such suspension;

 

(c)     the delisting of the Common Stock from The Nasdaq Capital Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, The Nasdaq Global Market, The Nasdaq Global
Select Market, the NYSE American, the NYSE Arca, the OTC Bulletin Board or OTC
Markets (or nationally recognized successor to any of the foregoing);

 

(d)     the failure for any reason by the Transfer Agent to issue (i) the
Initial Purchase Shares and the Initial Commitment Shares to the Investor within
two (2) Business Days after the Commencement Date, (ii) the Additional
Commitment Shares to the Investor within two (2) Business Days after the date on
which the Investor is entitled to receive such Additional Commitment Shares
pursuant to Section 5(e) hereof, or (iii) Purchase Shares (other than the
Initial Purchase Shares) to the Investor within two (2) Business Days after the
Regular Purchase Date, Accelerated Purchase Date or Additional Accelerated
Purchase Date, as applicable, on which the Investor is entitled to receive such
Purchase Shares;

 

(e)     the Company breaches any representation, warranty, covenant or other
term or condition under any Transaction Document if such breach would reasonably
be expected to have a Material Adverse Effect and except, in the case of a
breach of a covenant which is reasonably curable, only if such breach continues
for a period of at least five (5) Business Days;

 

(f)     if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(g)     if the Company, pursuant to or within the meaning of any Bankruptcy Law,
(i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

-29-

--------------------------------------------------------------------------------

 

 

(h)     a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

 

(i)     if, at any time, the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares; or

 

(j)     if, at any time after the Commencement Date, the Exchange Cap is reached
(to the extent such Exchange Cap is applicable pursuant to Section 2(g) hereof),
and the stockholder approval referred to in Section 2(g)(i) has not been
obtained in accordance with the applicable rules of The Nasdaq Stock Market.

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would reasonably be expected
to become an Event of Default has occurred and is continuing, the Company shall
not deliver to the Investor any Regular Purchase Notice, Accelerated Purchase
Notice or Additional Accelerated Purchase Notice.

 

11.      TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)     If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

 

(b)     In the event that the Commencement shall not have occurred on or before
November 30, 2020, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(c) or Section 8(d), as applicable, could not then be satisfied.

 

(c)      At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below). The Company Termination Notice
shall not be effective until one (1) Business Day after it has been received by
the Investor.

 

(d)     This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

-30-

--------------------------------------------------------------------------------

 

 

(e)     If, for any reason or for no reason, the full Available Amount has not
been purchased in accordance with Section 2 of this Agreement by the Maturity
Date, this Agreement shall automatically terminate on the Maturity Date, without
any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties of the Company and the Investor contained in Sections 3 and 4 hereof,
the indemnification provisions set forth in Section 9 hereof and the agreements
and covenants set forth in Sections 5, 6, 10, 11 and 12 shall survive the
Commencement and any termination of this Agreement. No termination of this
Agreement shall (i) affect the Company’s or the Investor’s rights or obligations
under (A) this Agreement with respect to pending Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases and the Company and the Investor
shall complete their respective obligations with respect to any pending Regular
Purchases, Accelerated Purchases and Additional Accelerated Purchases under this
Agreement and (B) the Registration Rights Agreement, which shall survive any
such termination in accordance with its terms, or (ii) be deemed to release the
Company or the Investor from any liability for intentional misrepresentation or
willful breach of any of the Transaction Documents.

 

12.     MISCELLANEOUS.

 

(a)     Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State
of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement, the Registration
Rights Agreement and the other Transaction Documents shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of Illinois, County of Cook, for the adjudication of any dispute
hereunder or under the other Transaction Documents or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(b)     Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file, including any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com, www.echosign.adobe.com, etc., shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

-31-

--------------------------------------------------------------------------------

 

 

(c)     Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)     Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)     Entire Agreement. The Transaction Documents supersede all other prior
oral or written agreements between the Investor, the Company, their affiliates
and Persons acting on their behalf with respect to the subject matter thereof,
and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents.

 

(f)     Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

Moleculin Biotech, Inc.

5300 Memorial Drive, Suite 950

Houston, Texas 77007

Telephone:     713-300-5160

E-mail:           jfoster@moleculin.com

Attention:     Jonathan P. Foster, CFO

 

With a copy to (which shall not constitute notice or service of process):

Schiff Hardin LLP

100 N. 18th, Suite 300

Philadelphia, PA 19103

Telephone:     (202) 724-6847

Facsimile:       (202) 778-6460

E-mail:           cpavri@schiffhardin.com

Attention:      Cavas S. Pavri, Esq.     

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:     (312) 822-9300

Facsimile:       (312) 822-9301

E-mail:           jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:      Josh Scheinfeld/Jonathan Cope

 

-32-

--------------------------------------------------------------------------------

 

 

With a copy to (which shall not constitute notice or service of process):

Dorsey & Whitney LLP

51 West 52nd Street

New York, NY 10019

Telephone:     (212) 415-9214

Facsimile:       (212) 953-7201

E-mail:           marsico.anthony@dorsey.com

Attention:      Anthony J. Marsico, Esq.

 

If to the Transfer Agent:

vStock Transfer, LLC

18 Lafayette Place

Woodmere, NY 11598

Telephone:     (212) 828-8436

Facsimile:       (646) 536-3179

Attention:      Patricia Sumoza

 

or at such other address, email address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or email account
containing the time, date, and recipient facsimile number or email address, as
applicable, and an image of the first page of such transmission or (C) provided
by a nationally recognized overnight delivery service, shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

(g)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and any permitted successors and assigns of the
Company. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation. The Investor may not assign its rights or
obligations under this Agreement.

 

(h)     No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and any permitted successors and assigns of the Company
and, except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

(i)     Publicity. The Company shall afford the Investor and its counsel with
the opportunity to review and comment upon, shall consult with the Investor and
its counsel on the form and substance of, and shall give due consideration to
all such comments from the Investor or its counsel on, any press release, SEC
filing or any other public disclosure by or on behalf of the Company relating to
the Investor, its purchases hereunder or any aspect of the Transaction Documents
or the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.

 

-33-

--------------------------------------------------------------------------------

 

 

(j)     Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to consummate and make effective, as soon
as reasonably possible, the Commencement, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)     No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorneys' fees and out of pocket expenses) arising in connection
with any such claim.

 

(l)     No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(m)     Remedies, Other Obligations, Breaches and Injunctive Relief. The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(n)     Enforcement Costs. If: (i) this Agreement is placed by the Investor in
the hands of an attorney for enforcement or is enforced by the Investor through
any legal proceeding; (ii) an attorney is retained to represent the Investor in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors' rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including reasonable attorneys' fees incurred in connection therewith, in
addition to all other amounts due hereunder.

 

(o)     Amendment; Waiver; Failure or Indulgence Not Waiver. No provision of
this Agreement may be amended other than by a written instrument signed by both
parties hereto. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

** Signature Page Follows **

 

-34-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

 

 

  THE COMPANY:       MOLECULIN BIOTECH, INC.           By: /s/ Jonathan P.
Foster     Name: Jonathan P. Foster   Title: Chief Financial Officer          
INVESTOR:       LINCOLN PARK CAPITAL FUND, LLC   BY: LINCOLN PARK CAPITAL, LLC  
BY: ROCKLEDGE CAPITAL CORPORATION            By: /s/ Josh Scheinfeld     Name:
Josh Scheinfeld   Title: President

 

-35-

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

Exhibit A

Form of Officer’s Certificate

Exhibit B

Form of Resolutions of Board of Directors of the Company

Exhibit C

Form of Secretary’s Certificate

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of November 11, 2020,
(“Purchase Agreement”), by and between MOLECULIN BIOTECH, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

 

The undersigned, ___________, ______________ of the Company, hereby certifies,
on behalf of the Company and not in his individual capacity, as follows:

 

1.     I am the _____________ of the Company and make the statements contained
in this Certificate;

 

2.     The representations and warranties of the Company are true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, in which case such representations
and warranties are true and correct as of such date);

 

3.     The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

 

4.      The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

        Name:     Title:  

 

The undersigned as Secretary of MOLECULIN BIOTECH, INC., a Delaware corporation,
hereby certifies that ___________ is the duly elected, appointed, qualified and
acting ________ of _________ and that the signature appearing above is his
genuine signature.

 

        Secretary  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

RESOLVED, that the terms and conditions of, and the transactions contemplated
by, the form of Purchase Agreement (the “Purchase Agreement”) by and between the
Corporation and Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing for
the purchase by Lincoln Park of up to Twenty-Two Million Dollars ($22,000,000)
of the Corporation’s common stock, $0.001 par value per share (the “Common
Stock”) are hereby authorized and approved in all respects, and that each of the
[____________] and [__________] of the Corporation (collectively, the
“Authorized Officers”) is hereby authorized to execute and deliver the Purchase
Agreement, and any other agreements or documents contemplated thereby including,
without limitation, a registration rights agreement (the “Registration Rights
Agreement”) providing for the registration of the shares of the Corporation’s
Common Stock issuable in respect of the Purchase Agreement on behalf of the
Corporation, with such amendments, changes, additions and deletions as any of
the Authorized Officers determines to be appropriate, such determination to be
conclusively evidenced by the signature of any Authorized Officer thereon; and
be it further

 

RESOLVED, that the terms and provisions of, and the transactions contemplated
by, the Registration Rights Agreement by and among the Corporation and Lincoln
Park are hereby authorized and approved in all respects, and that each of the
Authorized Officers is hereby authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as any of the Authorized Officer
determines to be appropriate, such determination to be conclusively evidenced by
the signature of any Authorized Officer thereon; and be it further

 

RESOLVED, that the terms and provisions of, and the transactions described in,
the forms of Irrevocable Transfer Agent Instructions and Notice of Effectiveness
of Registration Statement (collectively, the “Instructions”, and together with
the Purchase Agreement, the Registration Rights Agreement and any other
agreements, instruments or other documents contemplated by any of the foregoing,
the “Transaction Documents”) are hereby authorized and approved in all respects
and each of the Authorized Officers is hereby authorized to execute and deliver
the Instructions on behalf of the Corporation in accordance with the Purchase
Agreement, with such amendments, changes, additions and deletions as any of the
Authorized Officers determines to be appropriate, such determination to be
conclusively evidenced by the signature of an Authorized Officer thereon; and be
it further

 

RESOLVED, that each of the Transaction Documents, the execution and delivery
thereof by any of the Authorized Officers for and on behalf of the Corporation,
the performance by the Corporation of its obligations thereunder and the
consummation of the transactions contemplated thereby are hereby authorized and
approved in all respects (including for all purposes of Section 141 of the
Delaware General Corporation Law, as amended); and be it further

 

RESOLVED, that the Corporation is hereby authorized to issue to Lincoln Park the
Initial Purchase Shares (as defined in the Purchase Agreement, for aggregate
consideration of $2,000,000, and that upon issuance of the Initial Purchase
Shares pursuant to the Purchase Agreement, the Initial Purchase Shares shall be
duly authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and be it further

 

 

--------------------------------------------------------------------------------

 

 

RESOLVED, that the Corporation is hereby authorized to issue to Lincoln Park
760,194 shares of Common Stock as an initial commitment fee as set forth in the
Purchase Agreement (the “Initial Commitment Shares”), and that, upon issuance of
the Initial Commitment Shares pursuant to the Purchase Agreement, the Initial
Commitment Shares shall be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof; and
be it further

 

RESOLVED, that the Corporation is hereby authorized to issue to Lincoln Park up
to 304,077 shares of Common Stock as an additional commitment fee as set forth
in the Purchase Agreement (the “Additional Commitment Shares”), and that, upon
issuance of the Additional Commitment Shares pursuant to the Purchase Agreement,
the Additional Commitment Shares shall be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof; and be it further

 

RESOLVED, that the Corporation shall reserve 304,077 shares of Common Stock for
issuance as Additional Commitment Shares under the Purchase Agreement; and be it
further

 

RESOLVED, that the Corporation is hereby authorized to issue shares of Common
Stock upon the purchase of Purchase Shares (other than the Initial Purchase
Shares) up to the Available Amount under the Purchase Agreement in accordance
with the terms of the Purchase Agreement and that, upon issuance of the Purchase
Shares pursuant to the Purchase Agreement, the Purchase Shares will be duly
authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and be it further

 

RESOLVED, that the Corporation shall initially reserve 11,422,395 shares of
Common Stock for issuance as Purchase Shares (including the Initial Purchase
Shares) under the Purchase Agreement; and be it further

 

RESOLVED, that, without limiting the foregoing, the Authorized Officers are, and
each of them hereby is, authorized and directed to proceed on behalf of the
Corporation and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Corporation to consummate the
agreements referred to herein and to perform its obligations under such
agreements; and be it further

 

RESOLVED, that the Authorized Officers be, and each of them with full authority
to act without the others hereby is, authorized and directed for and on behalf
of the Corporation to take or cause to be taken any and all actions, to execute
and deliver any and all agreements, certificates, instructions, requests or
other instruments (including any amendments or supplements to any of the
documents contemplated by these resolutions), and to do any and all things
which, in any such officer’s judgment, may be necessary or desirable to effect
each of the foregoing resolutions and to carry out the purposes thereof, the
taking of any such actions, the execution and delivery of any such certificates,
instructions, requests, or instruments, or the doing of any such things to be
conclusive evidence of their necessity or desirability; and be it further

 

RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and directed to work with counsel to prepare and file with the
Securities and Exchange Commission (the “Commission”) one or more prospectus
supplements (in preliminary and/or final form, as required by applicable
securities laws) in connection with the issuance of the Initial Purchase Shares,
the Initial Commitment Shares, the Purchase Shares (other than the Initial
Purchase Shares) and the Additional Commitment Shares (collectively, the
“Securities”) (each, a “Prospectus Supplement”) to the shelf registration
statement (File No. 333-235686), declared effective by the Commission on April
9, 2020 (together with any Prospectus Supplement(s) in connection with the
issuance of Securities, the “Registration Statement”); and be it further

 

 

--------------------------------------------------------------------------------

 

 

RESOLVED, that the issuance by the Company of the Securities as contemplated by
the Prospectus Supplement is hereby authorized and approved in all respects and
if and when any such Securities consisting of the Company’s common stock are so
issued, such Securities will be validly issued, fully paid and nonassessable;
and be it further

 

RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, in the name and on behalf of the Corporation, to retain any legal
counsel, accounting firm, investment banking firm, financing advisors or other
such consultants, advisors and agents as such officers shall deem necessary,
desirable or advisable to perform such services and render such opinions as may
be necessary, desirable or advisable in connection with the transactions
contemplated by the Purchas Agreement, and to enter into such contracts
providing for the retention, compensation, reimbursement of expenses and
indemnification of such legal counsel, accounting firm, investment banking firm
or other such consultants that the Authorized Officers, individually and with
full authority to act without the others, may deem necessary, advisable or
proper.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of November 11, 2020
(“Purchase Agreement”), by and between MOLECULIN BIOTECH, INC., a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”),
pursuant to which the Company may sell to the Investor up to Twenty-Two Million
Dollars ($22,000,000) of the Company's Common Stock, $0.001 par value per share
(the "Common Stock"). Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned, ____________, Secretary of the Company, hereby certifies, on
behalf of the Company and not in his individual capacity, as follows:

 

1.     I am the Secretary of the Company and make the statements contained in
this Secretary’s Certificate.

 

2.     Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (“Bylaws”) and Certificate of Incorporation
(“Charter”), in each case, as amended through the date hereof, and no action has
been taken by the Company, its directors, officers or stockholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Charter.

 

3.     Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
_____________, at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Securities and
(ii) and the performance of the Company of its obligation under the Transaction
Documents as contemplated therein.

 

 

--------------------------------------------------------------------------------

 

 

4.     As of the date hereof, the authorized, issued and reserved capital stock
of the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.

 

        Secretary  

 

 

The undersigned as ___________ of MOLECULIN BIOTECH, INC., a Delaware
corporation, hereby certifies that ____________ is the duly elected, appointed,
qualified and acting Secretary of MOLECULIN BIOTECH, INC., and that the
signature appearing above is his genuine signature.

 

        [TITLE]  

 

 